Title: To Alexander Hamilton from William Ellery, 6 June 1791
From: Ellery, William
To: Hamilton, Alexander


Custom-HouseNewport [Rhode Island] June 6 1791
Sir,
I received a letter from the Surveyor of the Port of Warren some time ago inclosing a letter from you of the 13th. of Decr. 1790. relative to the lawful portion of the compensations the Surveyors are respectively to receive for their services. It is I am sensible my duty to pay them their lawful portions of fees received by me; but a dispute has arisen between the Surveyors of Warren & Barrington and the Surveyor of this Port respecting their rights to the fees arising on Registers, Enrollments and Licenses which they wish you would decide. The dispute seems to turn upon the meaning of the expression such fees as shall arise, in the 31 Sec: of the Coasting Act. The distributory part of the Sec: which relates to this question runs thus “and where there is more than one Surveyor in any District, each of them shall receive his proportionable part of such fees as shall arise in the port for which he is appointed.” The Surveyor of the Port of Warren & Barrington claims a right to a proportionable part of the fees for Registers, Enrollments and Licenses of Vessels belonging to the Port of which he is Surveyor, and the Surveyor of this port says that he alone is entitled to them; because all vessels belonging to this District are registered, enrolled and licensed in this port, and of consequence the fees arise in this port. The Surveyor of Warren &c e contra says that the fees arise in the port where the vessel belongs, that he doth not consider the Surveyors as entitled to any part of the fees for registering, enrolling and licensing vessels on account of any services they perform relative to those acts; especially since an allowance has been made to them for the admeasurement of vessels; but as intended as a part of their compensation for services in general.
This letter was framed some time ago, and would have been sent to you, if the Surveyor of this Port had not informed me that he had written to you on the subject.
I have lately received a letter from the Surveyor of North Kingstown, in which he writes thus “it will be necessary for me to come to Newport as there are some monies in your office that I am interested in vizt for Enrollments, Clearances &c of vessels belonging to this Port, as thereby I shall be able to make a complete Statement of the Emoluments of my office.” The other Surveyors in this District may make similar claims.
It is not only the wish of the Surveyors, but mine also that you would be pleased, as early as may be convenient, to communicate your sentiments on this matter; for until this dispute is decided by you there will be an uneasiness, and the Surveyors will not be able it seems to exhibit complete accounts of their Emoluments.
I am Sir   Yr. most obedt. servant
W Ellery Collr.
A Hamilton EsqrSecry of the U. S.
